DETAILED ACTION
1. 	Claims 1-18 are pending in this application 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
3. 	Applicants’ response to the last Office Action, filed 08/05/2021 has been entered and made of record.

4. 	Claims 1-3, 7-9 and 13-15 have been amended. 

Response to Argument
5.	The Applicant argument filed on 11/05/2021 are fully considered.  Based on the amendment and Applicant’s argument the rejection under 35 USC 102 and 35 USC 103 are expressly withdrawn. However, after further search and consideration new prior arts that teaches the newly added limitation to the claims are found.  

Claim Rejections - 35 USC § 103
6.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-7, 9-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) /102(a)(2) as being unpatentable over Kim et al., (hereafter Kim), US 20210211724, filed on January 8, 2021 (US-provisional- application US 62958659 filed on January 8, 2020), in view of SABRIPOUR et al. (hereafter SABRIPOUR), US 20210190936 A1, field on December 20,2019. 

As to claim 1, Kim teaches A method for transmitting point cloud data (Abstract, Fig. 1, Kim teaches a method of encoding point cloud data and transmitting encoded point cloud data to the decoder ), the method comprising: 
encoding point cloud data including volumetric data( Fig.1, [0115], Fig.1 illustrates a method encoding a capture  point cloud  data 110, wherein  the  captured point cloud 110 comprises X, Y, Z coordinates and attributes 1, 2, and 3)
encapsulating the encoded point cloud data (Figs.2 and 6 , as illustrates in Fig.2 a compressed point cloud is generated by multiplexing comprised video data, compressed occupancies map and compressed auxiliary patch information. FIG. 6B illustrates, a bit stream structure for a compressed point cloud data. Encapsulating the point cloud data corresponds to forming compressed point cloud data file to be transferred to the decoder) and metadata for the encoded point cloud data into bitstream; and transmitting the  bitstream (Fig.1, Fig. 6B, [0119], FIG. 6B illustrates, a bit stream structure for a compressed 3D point cloud data. The encoder 200, converts a 3D point cloud into an image-based representation along with some metadata (e.g., occupancy map and patch info) necessary to convert the compressed point cloud back into a decompressed point cloud. The bit stream structure for a compressed 3D point is transmitted to the decoder 116 as shown in Fig.1).
However, it is noted that Kim does not specifically teach “wherein the metadata 
includes object information of one or more objects presented in the volumetric data, and the 
object information includes an object id representing an object and objection direction 
information for the object represented by the object id;” 
On the other hand in the same field of endeavor a point cloud-related video image processing of ABRIPOUR teaches wherein the metadata includes object information of one 
or more objects presented in the volumetric data , and the object information includes an 
object id representing an object and objection direction information for the object represented by the object id ([0031], [0033],  Examples of metadata that may be expected to be derived directly or indirectly from video data include location in field of view, object ID, bounding box-related data, tracking position relative to field of view, other object-related video metadata (such as, for example, type, fine classification), etc., wherein the video data includes 3D point cloud data captured by structured light 3D camera, a time-of-flight 3D camera, etc.,  (see also [0042]))
Kim and ABRIPOUR are combinable because they are directed to video data encoding and decoding (Abstracts)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate location in field of view, object ID and tracking position relative to field of view information into metadata taught by ABRIPOUR into Kim. 
The suggestion/motivation for doing allow user of Kim to improve motion information to be included in a point cloud data that represent a moving object by  incorporating  information related to  location, object ID and  tracking position.  
Therefore, it would have been obvious to combine   Kim with ABRIPOUR to obtain the invention as specified in claim 1.

 the volumetric data, the information for the volumetric data includes position related 
information used for reconstructing the volumetric data and direction related information applied for the volumetric data ([0031], [0033],  Examples of metadata that may be expected to be derived directly or indirectly from video data include location in field of view, object ID, bounding box-related data, tracking position relative to field of view, other object-related video metadata (such as, for example, type, fine classification), etc., wherein the video data includes 3D point cloud data captured by structured light 3D camera, a time-of-flight 3D camera, etc.,  (see also [0042])), the direction related information includes information representing a forward direction of the volumetric data, and information representing an upper direction for the volumetric data ([0031], Examples of metadata that may be expected to be derived directly or indirectly from radar data include direction, range/distance, velocity, angle of approach, direction of motion, other object-related radar metadata).

As to claim 4, Kim teaches the metadata further includes information representing a shape of a point of the point cloud data and information representing a size of the point ([0124] other metadata associated with patches may also be sent to a decoder for use in the decompression process. For example, patch information indicating sizes and shapes of patches determined for the point cloud and packed in an image frame can be generated and/or encoded by an auxiliary patch-information compression module, such as auxiliary patch-information compression module).

As to claim 5, Kim teaches wherein the shape of the point includes a circle shape and a square shape ([0224] a patch image may be determined based on projections, such as projecting a point cloud onto a cube, cylinder, sphere, etc.  The point includes a circle  corresponds to the point cloud data projected onto a cube or sphere).

As to claim 6, SABRIPOUR teaches  the method further includes camera information  the camera information including information representing a position of the camera, information representing an orientation of the camera, information representing a horizontal FOV (Field Of View) of a view-frustum and information representing a vertical FOV of the view-frustum ([0045], FIGS. 3A-3B, 4 a person 302 is located in the premises 303, within a Field Of View (FOV) 305 of a camera device 307, and is therein identified and tagged (310). Next, while being continuously tracked in the FOV 305 of the camera device 307, the location of the identified person 302 is translated (320) to map coordinates. Next a radar device adjacent the camera device 307 (or other suitable node). If a new person has been detected within a radar device's FOV (i.e. "yes"), then the new person in the radar device's FOV is translated (340) into respective map coordinates. (Referring to FIG. 4). 

As to claim 7, Kim teaches A method for receiving point cloud data (Abstract Fig.1, Kim teaches a method and device for receiving a bitstream of encoded point cloud data), the method comprising:
receiving a bitstream including point cloud data and metadata for the point cloud data;
decapsulating the received bitstream (Fig.1, Fig. 6B, [0119], FIG. 6B illustrates, a bit stream structure for a compressed 3D point cloud data. The encoder 200, converts a 3D point cloud into an image-based representation along with some metadata (e.g., occupancy map and patch info) necessary to convert the compressed point cloud back into a decompressed point cloud. The bitstream structure for a compressed 3D point is transmitted to the decoder 116 as shown in Fig.1, and the decoder decompress the 3D point cloud into an image-based representation along with some metadata); and,
Fig.1, Fig. 6B, [0119], FIG. 6B as discussed in claim 1 above the bit stream structure for a compressed 3D point is transmitted to the decoder 116 as shown in Fig.1, and the decoder decompress the compressed 3D point, wherein the compressed 3D point cloud comprises X, Y, Z coordinates and attributes 1, 2, 3,. The encoder 200, converts a 3D point cloud into an image-based representation along with some metadata (e.g., occupancy map and patch info) necessary to convert the compressed point cloud back into a decompressed point cloud).
However, it is noted that Kim does not specifically teach “wherein the metadata 
includes object information of one or more objects presented in the volumetric data, and the 
object information includes an object id representing an object and objection direction 
information for the object represented by the object id;” 
On the other hand in the same field of endeavor   a point cloud-related video image processing of SABRIPOUR teaches wherein the metadata includes object information of one 
or more objects presented in the volumetric data , and the object information includes an object 
  id representing an object and objection direction information for the object represented by the object id ([0031], [0033],  Examples of metadata that may be expected to be derived directly or indirectly from video data include location in field of view, object ID, bounding box-related data, tracking position relative to field of view, other object-related video metadata (such as, for example, type, fine classification), etc., wherein the video data includes 3D point cloud data captured by structured light 3D camera, a time-of-flight 3D camera, etc.,  (see also [0042]))

Claims 9 -12 are rejected the same as claims 3-6 respectively except claims 9-12 are directed to a decoding method claims.  Kim teaches both a method of encoding and decoding of 

As to claim 13 Kim teaches An apparatus for receiving point cloud data, the apparatus (Abstract , Claim 18, Kim teaches a method and a device for encoding and   decoding a point cloud data, wherein the decoding device  receive a bit stream compressed  point cloud data from the encoding device  and decompress  using decoding device) comprising:
a receiver configured to receive a bitstream including point cloud data and metadata for the point cloud data (this limitation is discussed in claim 1);
a decapsulator configured to decapsulate the received bitstream; and
a decoder configured to decode the point cloud data in the bitstream based on the metadata; and  a processor configure to reconstruct volumetric data of the decoded point cloud data based on metadata (Fig.1, Fig. 6B, [0119],  as discussed in claim 1 above, the encoder 200, converts a 3D point cloud into an image-based representation along with some metadata (e.g., occupancy map and patch info) necessary to convert the compressed bitstream of point cloud back into a decompresses  point cloud data, and the bit stream structure for a compressed 3D point is transmitted to the decoder 116 as shown in Fig.1, the decoder decompress the encoded 3D point data),
However, it is noted that Kim does not specifically teach “wherein the metadata 
includes object information of one or more objects presented in the volumetric data, and the 
object information includes an object id representing an object and objection direction 
information for the object represented by the object id;” 
On the other hand in the same field of endeavor video a point cloud-related video image processing of SABRIPOUR teaches wherein the metadata includes object information of one or 

 id representing an object and objection direction information for the  object represented  by the
 object id ([0031], [0033],  Examples of metadata that may be expected to be derived directly or indirectly from video data include location in field of view, object ID, bounding box-related data, tracking position relative to field of view, other object-related video metadata (such as, for example, type, fine classification), etc., wherein the video data includes 3D point cloud data captured by structured light 3D camera, a time-of-flight 3D camera, etc.,  (see also [0042]))
Claims 15 -18 are rejected the same as claims 3-6 respectively except claims 15-18 are directed to apparatus claims for decoding point cloud data.  Thus, argument analogous to that presented above for claims 3-6 are applicable to claims 15-18.

8.	Claims 2, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) /102(a)(2) as being unpatentable over Kim, US 20210211724, in view of SABRIPOUR, US 20210190936 A1,  further in view of RUSANOVSKYY et al., ( hereafter RUSANOVSKYY), US 20180152721 A1, published on May 31, 2018. 
	Regarding claim 2, while modified Kim teaches the limitation of claim 1, it fails to teach the limitation of claim 2.
	On the other hand in the same field of endeavor methods encoded and decoding video image data of metadata about a video of RUSANOVSKYY (Abstract) teaches the object 
information is included in Supplemental Enhancement Information (SED) message that is 
contained in a NAL unit of the bitstream (claim 7, [0014], the one or more metadata blocks are encoded in one or more Supplemental Enhancement Information (SEI) Network Abstraction Layer ( NAL) unit.) 
Modified Kim and RUSANOVSKYY are combinable because they are directed to video data encoding and decoding (Abstracts)
RUSANOVSKYY into modified Kim. 
The suggestion/motivation for doing allow user of Kim to improve the encoding efficiency of the video  data since it is well-known that  the NAL unit structure provides for convenient packetization /framing of video data for different transport protocol. 
Therefore, it would have been obvious to combine modified Kim with RUSANOVSKYY to obtain the invention as specified in claim 2.

Claim 8 is rejected the same as claim 2 except claim 8 directed to a decoding method claim. Note decoding is the inverse of encoding and Kim teaches both encoding and decoding as  discussed in claim 1 above.  Thus, argument analogous to that presented above for claim 2 is applicable to claim 8.
Claim 14 is rejected the same as claim 2 except claim 14 directed to a decoding apparatus claim. Note decoding is the inverse of encoding and Kim teaches both encoding and decoding apparatus as discussed in claim 13 above.  Thus, argument analogous to that presented above for claim 2 is applicable to claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699